Exhibit 10.2

T E R M    L O A N    A G R E E M E N T

This Term Loan Agreement (this “Agreement”) is made as of March 28, 2008 between
California Steel Industries, Inc., a corporation formed under the laws of
Delaware (the “Borrower”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a
Japanese banking corporation acting through its Los Angeles Branch (the “Bank”).

WHEREAS, the Borrower has requested the Bank to make a Loan to the Borrower in
the maximum principal amount of $40,000,000.

WHEREAS, in consideration of the representations, warranties, covenants and
agreements of the Borrower set forth herein and in the other Loan Documents, the
Bank is willing to make such a loan on the terms and subject to the conditions
of set forth in this Agreement.

NOW, Therefore, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1. INTERPRETATION AND DEFINITIONS

Section 1.1 Definitions. The following terms are used in this Agreement with the
following respective meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such first Person.

“Alternate Rate” has the meaning set forth in Section 2.5

“Business Day” means any day other than a day (i) which is a Saturday or a
Sunday, (ii) on which commercial banks are not required or authorized to remain
open for the regular transaction of international and domestic business in the
City of New York, New York or in London, Great Britain.

“Closing Date” means April 1, 2008.

“Debt” of any Person means (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services, (b) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (c) all indebtedness created or arising under any
conditional-sale or other title-retention agreement with respect to property
acquired by such Person, (d) all obligations of such Person as lessee under
leases that have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, (e) obligations under direct
or indirect guaranties in respect of, and obligations (contingent

 

1



--------------------------------------------------------------------------------

or otherwise) to purchase or otherwise acquire, or otherwise to secure a credit
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a), (b), (c) or (d) above and (f) liabilities in respect
of unfunded vested benefits under plans covered by Title IV of ERISA.”

“Default” means any Event of Default, event or circumstances that would, with
the giving of any requisite notice and the passage of any requisite period of
time, it is not cured or remedied, constitute an Event of Default.

“Environmental Laws” mean the Comprehensive Environmental Response Compensation
and Recovery Act, the Hazardous Materials Transportation Act, the Resources
Conservation and Recovery Act, the Federal Water Pollution Act, the Toxic
Substance Control Act, and the Occupational Safety and Health Act, as such laws
have been amended or supplemented, and any Federal state or local statute,
ordinance, rule, or regulation concerning the environment in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
form time to time.

“Event of Default” has the meaning set forth in Section 6.1.

“Governmental Action” means any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, exemption, filing or
registration by or with any Governmental Person.

“Governmental Person” means, whether domestic or foreign, any national, federal,
state or local government, any political subdivision thereof or any
governmental, quasi-governmental, judicial, public or regulatory
instrumentality, authority, body or entity, including the Federal Deposit
Insurance Corporation, the Comptroller of the Currency, the Board of Governors
of the Federal Reserve System, any central bank and any comparable authority.

“Governmental Rule” means any treaty, law, rule, regulation, ordinance, order,
code, judgment, decree, directive, interpretation, request, guideline, policy or
similar form of decision of any Governmental Person, including, without
limitation, Environmental Laws and ERISA.

“Interest Period” means (a) initially, the period commencing on the Closing Date
and ending on July 1, 2008; and (b) thereafter, each period commencing on the
last day of the immediately preceding Interest Period and ending on the 1st day
of the month of the next succeeding three months period (that is, the 1st day of
every October, January, April, and July, until the Maturity Date); provided,
that, the last Interest Period hereunder shall end on the Maturity Date.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

2



--------------------------------------------------------------------------------

“Loan” has the meaning set forth in Section 2.1.

“Loan Documents” means this Agreement, the Note, and each other document,
agreement, instrument or certificate delivered by or on behalf of the Borrower
in connection with the transaction contemplated by this Agreement and each of
the other Loan Documents.

“Maturity Date” means April 2, 2013.

“Note” has the meaning set forth in Section 2.9.

“Person” means an individual, a corporation, a partnership, an association, a
trust, or any other entity or organization, including any Governmental Person.

“Prime Rate” means the variable rate of interest per annum established by the
Bank at its Los Angeles Branch from time to time as its United States “prime
rate.” The Bank sets such “prime rate” as a general reference rate of interest,
taking into account such factors as the Bank may deem appropriate.

“Senior Credit Facility” means the line of credit extended to Borrower pursuant
to that certain Senior Secured Revolving Credit Agreement dated September 29,
2005, in which Bank is a participating lender.

Section 1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made and all financial statements required to be delivered hereunder
shall be prepared in accordance with generally accepted accounting principles as
in effect from time to time, on a basis consistent with the financial statements
of the Borrower delivered to the Bank pursuant to Section 4.5.

Section 1.3 Interpretation. In this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” are deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections), recitals,
exhibits, annexes or schedules are to those of this Agreement unless otherwise
indicated; references to agreements and other contractual instruments are deemed
to include all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement; and references to Persons include
their respective permitted successors and assigns.

 

3



--------------------------------------------------------------------------------

ARTICLE 2. THE LOAN

Section 2.1 Loan. Subject to the terms and conditions contained in this
Agreement, the Bank agrees to make available to the Borrower on the Closing
Date, and the Borrower will borrow from the Bank on the Closing Date, a term
loan in the amount of Forty Million United States Dollars ($40,000,000.00) (the
“Loan”) in one disbursement. The Loan is not a “revolving” loan, and therefore
the Borrower may not reborrow monies previously borrowed, prepaid or repaid
hereunder.

Section 2.2 Interest. Unless the Alternate Rate applies, the Loan shall bear
interest on the outstanding principal amount thereof (a) from the Closing Date
until April 1, 2010 at the rate of 3.38 %; and (b) thereafter until the Maturity
Date at the rate of 3.58 %. Accrued interest shall be due and payable at the end
of each Interest Period and when the outstanding balance of the Loan shall be
due (whether at maturity, by reason of notice of prepayment or acceleration or
otherwise). If interest is not paid as they come due, it shall be added to the
principal, shall become and be treated as a part thereof, and shall thereafter
bear like interest.

Section 2.3 Repayments. The Borrower shall repay the principal in sixteen
consecutive equal installments of Two Million Five Hundred Thousand United
States Dollars ($2,500,000.00) per installment commencing on July 1, 2009 and
continuing on the last day of each subsequent Interest Period; any remaining
principal shall be due on the Maturity Date. The Borrower shall pay any other
obligation under this Agreement, Note and any other Loan Document as they come
due, but in no case later than the Maturity Date.

Section 2.4 Prepayment. Subject to Section 2.10, the Borrower may, on any
Business Day upon at least ten (10) Business Days prior written notice to the
Bank stating the proposed date and principal amount of the prepayment, and if
such notice is given the Borrower will on such proposed date, prepay the Loan in
whole, or in part in the aggregate amount stated in such notice, together with
accrued interest to the date of such prepayment on the principal amount prepaid:
provided, however, that each partial prepayment of the Loan shall be in an
integral multiple of $100,000.

Section 2.5 Overdue Payments. Overdue principal of the Loan and any other amount
payable by the Borrower hereunder that is overdue shall bear interest (to the
extent permitted by law), payable on demand, for the actual number of days
elapsed until paid, inclusive of the date on which such amount is due and
exclusive of the date on which such amount is paid in full, at the rate per
annum (the “Alternate Rate”) equal to the sum of the Prime Rate in effect from
time to time plus two percent (Prime + 2.0%).

Section 2.6 Other Payment Terms. All payments required to be made by the
Borrower under this Agreement shall be made not later than 12:00 noon, Los
Angeles time, on the day when due, in immediately available funds in lawful
money of the United States of America, without setoff or counterclaim, free and
clear of and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, to the account of the Bank from time

 

4



--------------------------------------------------------------------------------

to time designated to the Borrower. The Borrower hereby authorizes, but does not
require, the Bank, if and to the extent that any payment owed to the Bank is not
made when due hereunder, to charge from time to time against any or all of the
accounts the Borrower maintains with any branch or office of the Bank or its
Affiliates located within the United States of America, any amount so due.

Section 2.7 Computations. All computations of interest with respect to the Loan
shall be made by the Bank on the basis of a year of 360 days, for the actual
number of days elapsed (including the first day but excluding the last day) in
the period in question. Each determination by the Bank of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.8 Payment on Non-Business Days. Whenever any payment to the Bank under
this Agreement shall be due (otherwise than by reason of acceleration) on a day
that is not a Business Day, the date of payment thereof shall be the immediately
succeeding Business Day; provided, that, if such immediately succeeding Business
Day shall fall in the next calendar month, then the date of payment thereof
shall be the immediately preceding Business Day; any amendment of time shall be
included in the computation of interest.

Section 2.9 Evidence of Debt. The indebtedness of the Borrower resulting from
the Loan shall be evidenced by a Promissory Note of the Borrower substantially
in the form of Exhibit A (the “Note”).

Section 2.10 Funding Losses. In the event of any prepayment of the Loan by the
Borrower pursuant to Section 2.4, acceleration pursuant to Section 6.1 or other
early repayment of the Loan, the Borrower shall reimburse the Bank on demand for
any breakage costs, losses or expenses incurred by the Bank resulting from the
reemployment of funds, as set forth in a certificate furnished by the Bank to
the Borrower as to the amount of such costs, losses or expenses. Such
certificate shall be conclusive evidence of the amount of such costs, losses or
expenses, absent manifest error. At the election of the Bank, and without
limiting the generality of the foregoing, but without duplication, such
compensation on account of losses may include an amount equal to the excess of
(i) the interest, excluding the margin charged to the Borrower, that would have
been received from the Borrower hereunder to be reemployed during an Interest
Period or its remaining portion over (ii) the interest component, excluding any
applicable margin, of the return that the Bank determines it could have obtained
had it placed such amount on deposit in the interbank market selected by it for
a period equal to such Interest Period or its remaining portion.

Section 2.11 Increased Costs. If, due to either (a) the imposition of or any
change in or in the interpretation (by any Governmental Person charged with the
administration thereof) of any Governmental Rule or (b) the compliance by the
Bank with any Governmental Rule (whether or not having the force of law) on or
after the date hereof, there shall be any increase in the cost to the Bank of
agreeing to make, making, funding or maintaining the Loan, then the Borrower
shall from time to time, upon written demand by the Bank, pay to the Bank
additional amounts

 

5



--------------------------------------------------------------------------------

sufficient to reimburse the Bank for such increased costs. Such demand shall be
accompanied by a certificate of a duly authorized officer of the Bank as to the
amount of such increased cost and the basis therefor, and such certificate shall
be conclusive and binding for all purposes, absent manifest error. The Bank
shall give written notice to the Borrower of any event that will result in any
such increased cost, as promptly as practicable after it obtains knowledge
thereof and determines to request reimbursement of such increased cost.

ARTICLE 3. CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. Receipt of the following by the Bank on or
before the Closing Date, in form and substance satisfactory thereto, comprise
conditions precedent to the obligation of the Bank to make the Loan pursuant to
the terms hereof:

 

  (a) this Agreement and the Note, duly executed by the Borrower;

 

  (b) the other Loan Documents, duly executed by the Borrower, as applicable;

 

  (c) evidence of the Borrower’s authority to execute, deliver and perform this
Agreement and to borrow the Loan from the Bank hereunder; (d) a certificate of
the Borrower as to the signature and incumbency of the officers of the Borrower
executing this Agreement, the Note and the other Loan Documents; and

 

  (e) such other approvals and documents as the Bank may reasonably request.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Bank as set forth below.

Section 4.1 Formation and Existence. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of Delaware.

Section 4.2 Authority. The execution, delivery and performance by the Borrower
of the Loan Documents to which it is or is to be a party is within the
Borrower’s organizational powers, have been duly authorized by all necessary
organizational action, and do not contravene (a) the Borrower’s charter
documents or Article of Incorporation or (b) any Governmental Rule or
contractual restriction binding on or affecting the Borrower.

Section 4.3 Governmental Action. All authorizations, consents, approvals,
registrations, exemptions and licenses with or from governmental authorities
which are necessary for the borrowing, the execution and delivery of this
Agreement and other Loan Documents and the performance by the Borrower of its
obligations hereunder and thereunder have been effected or obtained and are in
full force and effect.

Section 4.4 Binding Effect. This Agreement, the Note and other Loan Documents
constitute a valid and binding obligation of the Borrower.

 

6



--------------------------------------------------------------------------------

Section 4.5 Financial Statements. The audited balance sheet of the Borrower and
its subsidiaries as of December 31, 2007, and the related statements of
operations and retained earnings for the fiscal period then ended, copies of
which have been furnished to the Bank, fairly present the financial condition of
the Borrower and its subsidiaries as of such date and the results of the
operations of the Borrower and its subsidiaries for the fiscal period ended on
such date, all in accordance with generally accepted accounting principles
consistently applied, and since December 31, 2007, there has been no material
adverse change in such condition or operations.

Section 4.6 Litigation. There is no pending or (to the knowledge of the
Borrower) threatened action or proceeding affecting the Borrower or any of its
subsidiaries before any Governmental Person or arbitrator that may materially
and adversely affect the financial condition or operations of the Borrower or
any of its subsidiaries.

Section 4.7 No Default. Neither the Borrower nor any subsidiary thereof is in
default in the payment or performance of any of its other obligations to the
extent that such default would materially and adversely affect the financial
condition or operations of the Borrower or any of its subsidiaries, and no event
of default or other event that, with the giving of notice or the lapse of time
(or both), would constitute an event of default has occurred and is continuing
under any instrument or document evidencing any such obligation.

Section 4.8 Taxes. The Borrower, and each subsidiary thereof, has filed all
United States federal income tax returns and all other material tax returns that
are required to be filed by it. No tax liens have been filed, and to the
knowledge of the Borrower no claims are being asserted, with respect to any such
taxes, which would materially and adversely affect the financial condition or
operations of the Borrower or any of its subsidiaries.

Section 4.9 Disclosure. All financial statements, documents, certificates and
other written communications delivered to the Bank concerning the Loan or
required by this Agreement fairly present in all material respects the
information necessary for the Bank to have knowledge of their subject matter,
and they do not contain any untrue statement of a material fact or omit any
material fact necessary to make the same not misleading.

Section 4.10 Compliance with Government Rules. The Borrower is currently in
compliance in all material respects with all Government Rules. No additional
Governmental approvals are necessary in order to carry on the business of the
Borrower or its subsidiaries. Each of the Borrower and its subsidiaries possess
all franchises, patents, copyrights, trademarks, trade names, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of its
business substantially as now conducted without known conflict with any rights
of others.

Section 4.11 Environmental Laws. The Borrower and its subsidiaries are in
compliance with all applicable Environmental Laws, which noncompliance would
materially and adversely affect the operations of the Borrower.

 

7



--------------------------------------------------------------------------------

Section 4.12 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock or
margin securities (within the meaning of Regulations G, T, U and X issued by the
Board of Governors of the Federal Reserve System), and no proceeds of the Loan
will be used, directly or indirectly, to purchase or carry any margin stock or
margin securities or to extend credit to others for the purpose of purchasing or
carrying any margin stock or margin securities. None of the transactions
contemplated by this Agreement will violate or result in a violation of
Section 7 of the Securities Exchange Act of 1934, as amended.

Section 4.13 Investment Company Act. The Borrower is not an “investment
company,” within the meaning of, or that is required to register under, the
Investment Company Act of 1940, as amended, nor a company “controlled” by an
“investment company,” under such act as amended, except with respect to an
investment company that (i) controls the Borrower, (ii) is required to register
under such act as amended and (iii) has so registered, which registration is in
good standing. The Borrower is not subject to regulation under any Federal or
state statute or regulation which limits its ability to incur Indebtedness.

Section 4.14 Affiliates. As of the date of this Agreement, each of JFE Steel
Company and Companhia Vale do Rio Doce is the legal and beneficial owner of 50%,
for an aggregate of 100%, of the outstanding interest in the Borrower, and such
ownership interest is not subject to any Lien.

Section 4.15 Title to Assets. The Borrower has good and marketable title to all
of its assets, subject only to the liens held by existing holders of
indebtedness as disclosed in the financial statements of the Borrower.

Section 4.16 ERISA. If the Borrower has a pension, profit sharing or retirement
plan subject to ERISA, such plan has been and will continue to be funded in
accordance with its terms and otherwise complies with and continues to comply
with the requirements of ERISA.

ARTICLE 5. COVENANTS

The Borrower agrees to observe the following covenants so long as any amount
remains unpaid under this Agreement.

Section 5.1 Reporting Requirements. The Borrower will furnish or cause to be
furnished to the Bank (a) as soon as available and in any event within one
hundred twenty (120) days after the end of each fiscal year of each of the
Borrower, (i) the consolidated balance sheet of the Borrower and its
subsidiaries as of the end of such year and (ii) the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
subsidiaries for such year, all in accordance with generally accepted accounting
principles consistently applied (“GAAP”), and audited by the Borrower’s
independent certified public accountants, and if requested by the Bank,
accompanied by a certificate of the President or the Chief Financial

 

8



--------------------------------------------------------------------------------

Officer of the Borrower stating that such financial statements are presented
fairly in accordance with GAAP; (b) as soon as available and in any event within
sixty (60) days after the close of each of the Borrower’s quarterly periods, a
copy of the Borrower’s quarterly balance sheet as of the close of such period,
and statements of income and retained earnings and statement of cash flows for
the period, prepared by the Borrower in accordance with GAAP, and if requested
by the Bank, certified by the President or the Chief Financial Officer to have
been prepared in accordance with GAAP; (c) immediately upon becoming aware of
any Default or Event of Default, notice of the same; (d) promptly after the
commencement thereof, notice of any action, suit or proceeding before any court
of government department, commission, board, bureau, agency or instrumentality,
domestic or foreign, against the Borrower which might have results which could
reasonably be expected to result in a material adverse effect on the Borrower;
and (e) promptly upon request by the Bank (or upon such longer period as may be
reasonably necessary), such other information concerning the condition or
operations, financial or otherwise, of the Borrower or any of its subsidiaries
as the Bank may from time to time reasonably request.

Section 5.2 Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its subsidiaries to pay and discharge, before the same become
delinquent, (a) all taxes, assessments and governmental charges or levies
imposed upon or against it or its property and (b) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Borrower nor any such subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings.

Section 5.3 Maintenance of Insurance. The Borrower will maintain, and cause each
of its subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts as are currently maintained
by Borrower.

Section 5.4 Preservation of Corporation’s Existence, Etc. The Borrower will
preserve and maintain, and cause each of its subsidiaries to preserve and
maintain, its organizational existence, rights (charter and statutory) and
franchises. The Borrower agrees to maintain, renew or obtain all necessary
permissions, consents, approvals, licenses and registrations required for the
performance by the Borrower of its obligations under the Loan Documents.

Section 5.5 Compliance With Laws, Etc. The Borrower will comply, and cause each
of its subsidiaries to comply, with the requirements of all Governmental Rules,
the noncompliance with which would be reasonably likely to materially and
adversely affect its ability to repay the Loan.

Section 5.6 Keeping of Books. The Borrower will keep, and cause each of its
subsidiaries to keep, proper books of record and account in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each of its subsidiaries, in accordance with
generally accepted accounting principles consistently applied.

 

9



--------------------------------------------------------------------------------

Section 5.7 Maintenance of Properties, Etc. The Borrower will maintain and
preserve, and cause each of its subsidiaries to maintain and preserve, all of
its properties that are used or necessary in order to conduct its business in
good working order and condition, ordinary wear and tear excepted. The Borrower
will not sell, contract for sale, transfer, convey, assign, lease or sublet its
assets if such sale, assignment, or transfer materially and adversely affect the
operations of the Borrower. At any reasonable time and from time to time, upon
prior written notice by the Bank of at least five (5) business days, the
Borrower will permit the Bank, and any agents or representatives thereof, to
examine during normal business hours the records and books of account of, and
visit the properties of, the Borrower and any of is subsidiaries and to discuss
the affairs, finances and accounts of the Borrower and its subsidiaries with any
of its officers or directors.

Section 5.8 Debt Pari Passu. Except for the existing indebtedness of Borrower as
reflected on Borrower’s financial statements or indebtedness that rank pari
passu in priority of payment with this Agreement, Borrower will not create,
incur or permit to exist any Debt senior in right of payment to the indebtedness
of the Borrower to the Bank under this Agreement except for (a) indebtedness
owed or to be owed to the Bank, (b) debt incurred in the ordinary course of
business or (c) any debt approved by the Bank.

Section 5.9 Liens and Encumbrances. The Borrower will not create, assume or
permit to exist any security interest, encumbrance, mortgage or deed of trust or
other lien (including, but not limited to, a lien of attachment, judgment or
execution) affecting any of the Borrower’s properties or execute or allow to be
filed any financing statement or continuation thereof affecting any of such
properties, except for any existing or new Liens which are permitted pursuant to
the Senior Credit Facility and other liens up to an aggregate amount not
exceeding $5,000,000 in any fiscal year.

Section 5.10 No Transfer. The Borrower will not, without the prior written
consent of the Bank, permit or suffer any transfer of any interest in Borrower
or any other action which effects a change in ownership, structure, management
or control of Borrower, which would result in the failure of JFE Steel
Corporation and/or Companhia Vale do Rio Doce to directly or indirectly own at
least 50% of the outstanding shares of common stock of the Borrower.

Section 5.11 Further Assurances. The Borrower will from time to time perform any
and all acts and execute any and all additional document as may be reasonably
requested by Bank to give effect to the purposes of this Agreement and any Loan
Document.

Section 5.12 Confidentiality of Information. Except as required by any
Government Rule, or in connection with examination by any regulatory authority
or external audit, the Bank shall maintain the confidentiality of all
information provided by the Borrower pursuant to this Agreement and shall not
disclose such information to any third party.

 

10



--------------------------------------------------------------------------------

ARTICLE 6. EVENTS OF DEFAULT

Section 6.1 Events of Default. If any of the following events (each an “Event of
Default”) occurs and is continuing:

(a) the Borrower fails to pay any principal on the Loan when due or fails to pay
interest or any other amount payable by the Borrower hereunder within two
(2) days of the date when due;

(b) any representation or warranty made by the Borrower (or any of their
respective officers) in connection with any Loan Document proves to have been
incorrect in any material respect when made;

(c) the Borrower fails to perform or observe any other term, covenant or
agreement contained in any Loan Document, and such failure remains unremedied
for thirty (30) days after written notice thereof has been given by the Bank;

(d) the Borrower fails to pay any Debt in excess of Five Million Dollars in the
aggregate (excluding the Debt resulting from the Loan), or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; any other default under any agreement or instrument
relating to any such Debt, or any other event, occurs and continues after the
applicable grace period, if any, specified in such agreement, if the effect of
such default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt is declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof, provided, however, that such
failure to pay, event or occurrence is not the subject of a bona fide dispute;

(e) the Borrower generally does not pay its debts as they become due (other than
those that are the subject of bona fide disputes or accounts payable which are
paid beyond the stated date due pursuant to Borrower’s general policies with
respect to payments to vendors) and such debts exceed Five Million Dollars in
the aggregate, admits in writing its inability to pay its debts generally or
makes a general assignment for the benefit of creditors; any proceeding is
instituted by or against the Borrower seeking to adjudicate it bankrupt or
insolvent, seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debts, or
seeking the entry of any order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property; or the Borrower takes any corporate action to authorize any of the
actions set forth above in this subsection (e);

(f) any judgment or order for the payment or money in excess of Five Million
Dollars ($5,000,000.00) is rendered against the Borrower, and either
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is any period of thirty

 

11



--------------------------------------------------------------------------------

(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect; or

(g) JFE Steel Corporation and/or Companhia Vale do Rio Doce no longer directly
or indirectly owns at least 50% of the outstanding shares of common stock of the
Borrower;

then, and in any such event, the Bank may, in its sole and absolute discretion,
declare the Loan, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Loan, all such interest and all such amounts shall become and be
forthwith due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower.

ARTICLE 7. MISCELLANEOUS

Section 7.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure of the Borrower therefrom, shall in
any event be effective unless the same is in writing and signed by the Bank, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

Section 7.2 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered personally or sent by
first-class mail or facsimile, if to the Borrower, to it at 14000 San Bernardino
Ave., P.O. Fontana, CA 92335, facsimile number (909) 350-6223, Attention:
Mr. Ricardo Bernardes, if to the Bank, to it at 777 S. Figueroa Street, Ste.
600, Los Angeles, CA 90017, facsimile number (213)488-3873, Attention: Manager,
Business Development Group, or, as to either party, to it at such other address
or facsimile number as shall be designated by such party in a written notice to
the other party. All such notices and communications shall be deemed received
(a) if personally delivered, upon delivery, (b) if sent by first-class mail, on
the third Business Day following deposit in the mail or (c) if sent by
facsimile, on the Business Day following the sending of such notice.

Section 7.3 No Waiver; Remedies. No failure on the part of the Bank or the
Borrower to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, and no single or partial exercise of any right
hereunder shall preclude any other or further exercise thereof or the exercise
of any other rights. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

Section 7.4 Costs, Expenses and Taxes. The Bank shall pay its own costs and
expenses in connection with the preparation, execution, delivery and
administration of this Agreement and the documents delivered hereunder,
including the reasonable fees and out-of-pocket expenses of counsel for the Bank
with respect thereto and with respect to advising the Bank as to its rights and
responsibilities under this Agreement and such documents. The Borrower agrees to
pay on demand all costs and expenses, if any (including reasonable fees and
expenses of counsel), in connection with the enforcement of this Agreement and
the documents delivered hereunder.

 

12



--------------------------------------------------------------------------------

Section 7.5 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Borrower and the Bank and their respective
successors and assigns; provided, however, that the Borrower may not assign any
of its rights and obligations under this Agreement without prior written consent
of the Bank.

Section 7.6 Right of Setoff. Upon the occurrence and during the continuance of
any Event of Default, the Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Bank to or for the credit
or the account of the Borrower against any and all obligations of the Borrower
now or hereafter existing under this Agreement or the Note, irrespective of
whether or not the Bank shall have made any demand under this Agreement or the
Note and although such obligations may be unmatured. The Bank agrees to notify
the Borrower promptly after any such setoff and application; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Bank under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Bank may have.

Section 7.7 Borrower Identification. The Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56) (the “Act”), it is required to obtain, verify and record information
that identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow the Bank to identify such Loan Party in accordance
with the Act.

Section 7.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California. The Borrower hereby
expressly submits to the jurisdiction of any state or federal court sitting in
Los Angeles County, California, in any action arising out of or in connection
with the Loan Documents.

Section 7.9 Miscellaneous. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. No provision in this
Agreement that is held to be inoperable, unenforceable or invalid shall affect
the remaining provisions, and to this end all provisions hereof are hereby
declared to be severable. Time is of essence of this Agreement. This Agreement
contains the entire agreement of the parties with respect to the matters
contemplated herein, and supersedes all prior negotiations or promises between
the parties with respect thereto.

Section 7.10 Waiver of Jury Trial. To the extent permitted by law, the Borrower
and the Bank hereby irrevocably waive all right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to the Loan Documents or
the transactions contemplated thereby.

[No further text appears on this page]

 

13



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

      California Steel Industries, Inc.       A Delaware Corporation By:  

/s/ Masakazu Kurushima

    By:  

/s/ Ricardo Bernardes

Name:   Masakazu Kurushima     Name:   Ricardo Bernardes Title:   President and
CEO     Title:   Executive Vice President and CFO       The Bank of
Tokyo–Mitsubishi UFJ, Ltd.,       Los Angeles Branch       By:  

/s/ Fumitoshi Ono

      Name:   Fumitoshi Ono       Title:   Deputy General Manager

 

14



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

$40,000,000.00    DATE

For value received, the undersigned, California Steel Industries, Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., a Japanese banking corporation acting
through its Los Angeles Branch (the “Bank”), the principal amount of Forty
Million and No/100 Dollars ($40,000,000.00) in accordance with the terms of that
certain Term Loan Agreement dated as of DATE, (the “Loan Agreement”) between the
Borrower and the Bank. The Borrower promises to pay interest on the unpaid
principal amount of the Loan from the Closing Date until such principal amount
is paid in full, at such interest rate or rates, and payable at such times, as
specified in the Loan Agreement. The Borrower shall pay principal and interest
in lawful money of the United States and in immediately available funds. Any
amount of principal or interest that is not paid when due shall bear interest at
the Alternate Rate, payable on demand. Any capitalized term not defined herein
shall have the meaning given to it in the Loan Agreement.

The Bank is hereby authorized to maintain records of account, evidencing the
date and amount of each advance made under the Loan Agreement, the date and
amount of each payment of principal and interest, and applicable interest rates
and other information with respect thereto. Such records shall constitute prima
facie evidence of the accuracy of the information so recorded; provided, that
the failure to make a notation or the inaccuracy of any notation shall not limit
or otherwise affect the obligations of the Borrower hereunder or under the Loan
Agreement or any other documents, instruments, or agreements relating hereto.

This Note is the “Note” referred to in, and is entitled to the benefits of, the
Loan Agreement. The Loan Agreement contains provisions for, among other things,
acceleration of the maturity hereof upon the happening of certain stated events.
Except for notices required to be given by Bank pursuant to the Loan Agreement,
the Borrower waives presentment for payment, demand, notice of demand and of
dishonor and nonpayment of this Note, notice of intention to accelerate the
maturity of this Note, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party. The pleading of any statute of
limitations as a defense to any demand against the maker hereof is expressly
waived by maker to the extent permitted by law.

 

EXHIBIT Copy - NOT For Execution California Steel Industries, Inc., A Delaware
Corporation By:  

 

Name:  

 

Title:  

 

 

15